ORDER
PER CURIAM:
Attorney R. Scott Gardner appeals from an order of the Circuit Court of Pettis County revoking letters testamentary which had appointed him as the personal representative of the estate of Ethel Hall. Gardner argues that the judge who issued the challenged order erroneously denied Gardner’s Application for Change of Judge filed pursuant to § 472.060, RSMo. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).